                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE SOUTHERN DISTRICT OF OHIO
                                    WESTERN DIVISION

UNITED STATES OF AMERICA

               Plaintiff                                     Case No. 3:18-cr-0079

               -vs-

MICHAEL BUSCH, et al.,                                       Judge Thomas M. Rose

               Defendants


                                     ENTRY AND ORDER



       This matter comes before the Court pursuant to Defendants’ Motion to Exclude Experts
(Doc. 79). The Motion to Exclude Experts is MOOT as regards Christine Storley, Fraud
Investigator with the USDA and Detective Isaiah W. Kellar, Digital Forensics Examiner with the
Montgomery County Sheriff’s Office.
       As regards Paul Scanlan, Project Manager, Ohio Department of Jobs and Family Services
State EBT/EPC Security Administrator, the Court will continue to allow testimony concerning
how the SNAP system works the regulatory framework, but to bar testimony concerning what
actions constitute criminal violations of SNAP and whether Defendants in this case violated SNAP
laws and regulations. This is not because this is not a trial about violations of SNAP regulations –
it is. The Government has indicted Defendants for violations of SNAP statutes and regulations,
and this is what the trial is about. This is shown, e.g. in paragraph 46 of the Second Superseding
Indictment.
       However, it is the province of the Court to state what the law is, including whether
regulations codified in the C.F.R. have the force of law and can be the basis for a criminal
conviction. In a jury trial, the Court performs this function during jury instructions. Thus, the
motion is DENIED as regards Mr. Scanlan.
       IT IS SO ORDERED.
       June 12, 2019                                         *s/Thomas M. Rose
                                                          Thomas M. Rose, Judge
                                                       United States District Court
